DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on April 28, 2021. 
Claims 1, 8, 10, 17, 19, and 21 have been amended. 
Claims 2, 5-6, 11, and 14-15 are canceled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on April 28, 2021 have been fully considered but are not persuasive. Applicant argues that the cited prior art fails to teach the amended limitations of claim 1. 
The Examiner respectfully disagrees. NGUYEN teaches performing an internal backup operation in response to one of: receiving, by the first interface, a host command to trigger the internal backup operation; receiving, by the second interface, a signal to trigger the internal backup operation; and determining that the trigger event has occurred, the internal backup operation being performed by saving at least a portion of data stored on the group of volatile memory cells to the group of non-volatile memory cells (NGUYEN [0019-0020] teach receiving a save indication to trigger an internal backup operation, copying or moving data from the volatile memory to the non-volatile memory, where the save indication can be an indication to the memory module that a 
NGUYEN in view of BAINS and JAYAKUMAR also teaches in response to the performing the internal backup operation in response to the trigger event, storing a second bit in a second register to indicate whether the host command via the first interface, the signal via the second interface, or occurrence of the trigger event caused the performing of internal backup operation, the second register being readable by the host via the first interface (JAYAKUMAR [0048] & FIG. 4 teach SAVE_STATUS, which indicates whether SAVE has been successfully completed, and FIG. 3 illustrates NVDIMM_STATUS bit 8 indicates that the Catastrophic SAVE (i.e. occurrence of the trigger event) was successful, where [0045] teaches the system having RO or RW access to the registers through the SMBus interface; see also [0072] and FIG. 7 CATASTROPHIC_SAVE_STATUS; see also NGUYEN [0015-0016], [0027-0030], [0037], and [0042] above for performing runtime backup in response to the trigger).
Therefore, NGUYEN in view of BAINS and JAYAKUMAR teaches the amended limitations of claim 1 as outlined in the rejections below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3-4, 9-10, 12-13, 18-19, and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-9, 11-12, 16-17, 19-20, and 22 of copending Application No. 16/123,401 in view of NGUYEN (Pub. No.: US 2015/0261672 A1) and claims 1, 4, 10, 13, 19, and 22 of copending Application No. 16/123,483 in view of NGUYEN (Pub. No.: US 2015/0261672 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because for the reasons as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Co-pending Application ‘401	Co-pending Application ‘483	Instant Application	
1. A memory system comprising: a group of volatile memory cells; a group of non-volatile memory cells; a memory controller; a first interface comprising a communication bus for communication between a host and the memory controller; a second interface comprising a communication bus for communication of data between the host and the group of volatile memory cells, the memory controller comprising a processing device operably coupled to the group of volatile memory cells and the group of non-volatile memory cells, the processing device configured to perform operations comprising: determining if a trigger event has occurred, the trigger event comprising that the memory system is not in self-refresh mode, and the trigger event further comprising a state of the second interface being unknown to the memory system; in response to determining that the trigger event has occurred, storing an indication that the memory system is not in self-refresh mode, the stored indication being readable by the host via the first interface; performing an internal backup operation in response to at least one of: receiving, by the first interface, a host command to trigger the internal backup operation; receiving, by the second interface, a signal to trigger the internal backup operation; or determining that the trigger event has occurred, the internal backup operation being performed by saving at least a portion of data stored on the group of volatile memory cells to the group of non-volatile memory cells; storing a first bit in a first register readable by the host via the first interface, the first bit to indicate that the memory system supports a function to perform the internal backup operation; and in response to the performing the internal backup operation in response to determining that the trigger event has occurred, storing a second bit in a second register to indicate whether the host command via the first interface, the signal via the second interface, or occurrence of the trigger event caused the performing of internal backup operation, the second register being readable by the host via the first interface.

9. A method comprising: determining if a trigger event has occurred using a memory controller of a memory system, the memory system comprising a group of volatile memory cells, a group of non-volatile memory cells, a first interface that comprises a communication bus for communication between a host and the memory controller; and a second interface comprises a communication bus for communication of data between the host and the group of volatile memory cells, the trigger event comprising that the memory system is not in self-refresh mode, and the trigger event further comprising a state of the second interface being unknown to the memory system; in response to determining that the trigger event has occurred, storing an indication that the memory system is not in self-refresh mode, the stored indication being readable by the host via the first interface; performing an internal backup operation in response to at least one of: receiving, by the first interface, a host command to trigger the internal backup operation; receiving, by the second interface, a signal to trigger the internal backup operation; or determining that the trigger event has occurred, the internal backup operation being performed by saving at least a portion of data stored on the group of volatile memory cells to the group of non-volatile memory cells; storing, using the memory controller, a first bit in a first register readable by the host via the first interface, the first bit to indicate that the memory system supports a function to perform the internal backup operation; and in response to the performing the internal backup operation in response to determining that the trigger event has occurred, storing, using the memory controller, a second bit in a second register to indicate whether the host command via the first interface, the signal via the second interface, or occurrence of the trigger event caused the performing of internal backup operation, the second register being readable by the host via the first interface.

17. A non-transitory computer-readable storage medium comprising instructions that, when executed by a memory controller of a memory system, cause the memory controller to perform operations comprising: determining if a trigger event has occurred, the memory system comprising a group of volatile memory cells, a group of non-volatile memory cells, a first interface that comprises a communication bus for communication between a host and the memory controller; and a second interface comprises a communication bus for communication of data between the host and the group of volatile memory cells, the trigger event comprising that the memory system is not in self-refresh mode, and the trigger event further comprising a state of the second interface being unknown to the memory system; in response to determining that the trigger event has occurred, storing an indication that the memory system is not in self-refresh mode, the stored indication being readable by the host via the first interface; performing an internal backup operation in response to at least one of: receiving, by the first interface, a host command to trigger the internal backup operation; receiving, by the second interface, a signal to trigger the internal backup operation; or determining that the trigger event has occurred, the internal backup operation being performed by saving at least a portion of data stored on the group of volatile memory cells to the group of non-volatile memory cells; storing a first bit in a first register readable by the host via the first interface, the first bit to indicate that the memory system supports a function to perform the internal backup operation; and in response to the performing the internal backup operation in response to determining that the trigger event has occurred, storing a second bit in a second register to indicate whether the host command via the first interface, the signal via the second interface, or occurrence of the trigger event caused the performing of internal backup operation, the second register being readable by the host via the first interface.

 









10. A method comprising: storing, using a memory controller of a memory system, a first bit in a first register readable by a host via a first interface of the memory system, the first bit indicate  that the memory system supports a functionality to perform an internal backup operation, the internal backup operation comprising saving at least a portion of data stored on a group of volatile memory cells of the memory system to a group of non-volatile memory cells of the memory system in response to a trigger event, and the first interface comprising a communication bus for communication between the host and the memory controller; performing the internal backup operation in response to at least one of: receiving, by the first interface, a host command to trigger the internal backup operation; receiving, by the second interface that comprises a communication bus for communication of data between the host and the group of volatile memory cells, a signal to trigger the internal backup operation; or determining that the trigger event has occurred, the trigger event comprising expiration of a timer of the memory system, the trigger event comprising a state of the second interface; and upon performing the internal backup operation, storing a second bit in a second register to indicate whether the host command via the first interface, the signal via the second interface, or occurrence of the trigger event caused the performing of internal backup operation, the second register being readable by the host via the first interface.
 















19. A non-transitory computer-readable storage medium comprising instructions that, when executed by a memory controller of a memory system, cause the memory controller to perform operations comprising: storing a first bit in a first register readable by a host via a first interface of the memory system, the first bit to indicate that the memory system supports a functionality to perform an internal backup operation, the internal backup operation comprising saving at least a portion of data stored on a group of volatile memory cells of the memory system to a group of non-volatile memory cells of the memory system in response to a trigger event, and the first interface comprising a communication bus for communication between the host and the memory controller; performing the internal backup operation in response to at least one of: receiving, by the first interface, a host command to trigger the internal backup operation; receiving, by a second interface that comprises a communication bus for communication of data between the host and the group of volatile memory cells, a signal to trigger the internal backup operation; or determining that the trigger event has occurred, the trigger event comprising expiration of a timer of the memory system, the trigger event comprising a state of the second interface of the memory system; and upon performing the internal backup operation, storing a second bit in a second register to indicate whether the host command via the first interface, the signal via the second interface, or occurrence of the trigger event caused the performing of internal backup operation, the second register being readable by the host via the first interface.










10. A method comprising: determining, using a memory controller of a memory system, if a trigger event has occurred, the memory system comprising a group of volatile memory cells, a group of non-volatile memory cells, a first interface that comprises a communication bus for communication between a host and the memory controller; and a second interface comprises a communication bus for communication of data between the host and the group of volatile memory cells, and the trigger event comprising a state of the second interface being unknown to the memory controller; performing an internal backup operation in response to one of: receiving, by the first interface, a host command to trigger the internal backup operation; receiving, by the second interface, a signal to trigger the internal backup operation; and determining that the trigger event has occurred, the internal backup operation being performed by saving at least a portion of data stored on the group of volatile memory cells to the group of non-volatile memory cells; storing, using the memory controller, a first bit in a first register readable by the host via the first interface, the first bit to indicate that the memory system supports a function to perform the internal backup operation; and in response to the  readable by the host via the first interface.
 















19. A non-transitory computer-readable storage medium comprising instructions that, when executed by a memory controller of a memory system, cause the memory controller to perform operations comprising: determining if a trigger event has occurred, the memory system comprising a group of volatile memory cells, a group of non-volatile memory cells, a first interface that comprises a communication bus for communication between a host and the memory controller; and a second interface comprises a communication bus for communication of data between 
3. The memory system of claim 1, wherein the operations further comprise: receiving commands from the host.


11. The method of claim 9, comprising: receiving, using the 

19. The non-transitory computer-readable storage medium of claim 17, wherein the operations comprising: receiving commands from the host via the first interface.

3. The memory system of claim 1, wherein the operations further comprise: receiving commands from the host via the first interface.

12. The method of claim 10, comprising: receiving, using the 

23. The non-transitory computer-readable storage medium of claim 19, wherein the operations further comprise: receive, using the memory controller, commands from the host via the first interface.
4. The memory system of claim 1, wherein the operations further comprise: receiving host power from the host, the trigger event further comprising expiration of a timer while the host power is being received.


12. The method of claim 9, comprising: receiving host power from the host, the trigger event further comprising expiration of a timer while the host power is being received.


20. The non-transitory computer-readable storage medium of claim 17, wherein the operations comprising: receiving host power from the host at the memory system, the trigger event further comprising expiration of a timer while the host power is being received.
4. The memory system of claim 1, wherein the operations comprise: receiving host power from the host, the trigger event comprising expiration of the timer while the host power is being received.

13. The method of claim 10, comprising: receiving host power from the host at the memory system, the trigger event comprising expiration of the timer while the host power is being received.

22. The non-transitory computer-readable storage medium of claim 19, wherein the operations comprise: receiving host power from the host at the memory system, the trigger event comprising expiration of the timer while the host power is being received.
4. The memory system of claim 1, wherein the operations further comprise: receiving host power from the host, the trigger event further comprising expiration of a timer, while the host power is being received.


13. The method of claim 10, comprising: receiving host power from the host, the trigger event further comprising expiration of a timer while the host power is being received.


24. The non-transitory computer-readable storage medium of claim 23, wherein the operations further comprise: receive host power from the host, the trigger event further comprising expiration of a timer while the host power is being received.
8. The memory system of claim 1, wherein determining if the 
 

16. The method of claim 9, wherein determining if the memory system is not in self-refresh mode comprises determining if the group of volatile memory cells is not in self-refresh mode.


22. The non-transitory computer-readable storage medium of claim 17, wherein determining if the memory system is not in self-refresh mode comprises determining if the group of volatile memory cells is not in self-refresh mode.

9. The memory system of claim 7, wherein the operations 

18. The method of claim 16, further comprising: determining if the memory system is not in self-refresh mode by determining if the group of volatile memory cells is not self-refresh mode.

22. The non-transitory computer-readable storage medium of claim 20, wherein the operations further comprise: determining if the memory system is not in self-refresh mode by determining if the group of volatile memory cells is not in self-refresh mode.


As shown above, claims 1, 3-4, 9-10, 12-13, 18-19, and 22-24 of the instant application and claims 1, 3-4, 8-9, 11-12, 16-17, 19-20, and 22 of copending application 16/123,401 and claims 1-2, 4, 10-11, 13, 19, and 21-22 are directed to the same subject matter despite slight variations of the language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 7-10, 12-13, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN (Pub. No.: US 2015/0261672 A1), hereafter NGUYEN, in view of BAINS (Pub. No.: US 2011/0246713 A1), hereafter BAINS, and JAYAKUMAR (Pub. No.: US 2015/0378841 A1), hereafter JAYAKUMAR.
Regarding claim 1, NGUYEN teaches:
A memory system comprising: a group of volatile memory cells; a group of non-volatile memory cells (NGUYEN [0009] teaches the memory module including both volatile memory such as DRAM or SRAM and non-volatile memory such as flash memory or EEPROM; see also FIG. 1 volatile memory 108 & non-volatile memory 110);
a memory controller (see NGUYEN FIG. 1 memory controller 104);
the memory controller comprising a processing device operably coupled to the group of volatile memory cells and the group of non-volatile memory cells (see NGUYEN FIG. 1 memory controller 104 connected to memory module 102, which includes volatile memory and non-volatile memory),
the processing device being configured to perform operations comprising: determining if a trigger event has occurred (NGUYEN [0013] teaches data backup can be triggered in response to a transition of the system from the runtime state to a lower power state; [0015-0016] also teaches runtime backup of data can be triggered in response to a detection that a specified 
performing an internal backup operation in response to one of: receiving, by the first interface, a host command to trigger the internal backup operation; receiving, by the second interface, a signal to trigger the internal backup operation; and determining that the trigger event has occurred, the internal backup operation being performed by saving at least a portion of data stored on the group of volatile memory cells to the group of non-volatile memory cells (NGUYEN [0019-0020] teach receiving a save indication to trigger an internal backup operation, copying or moving data from the volatile memory to the non-volatile memory, where the save indication can be an indication to the memory module that a memory bus is idle; [0025] also teaches receiving the runtime save command causing the runtime backup operation; see also FIG. 1).
NGUYEN does not appear to explicitly teach the trigger event further comprising a first interface comprising a communication bus for communication between a host and the memory controller; a second interface comprising a communication bus for communication of data between the host and the group of volatile memory cells, a state of the second interface being unknown to the memory controller; storing a first bit in a first register readable by the host via the first interface, the first bit to indicate that the memory system supports a function to perform the internal backup operation; and in response to the performing the internal backup operation in response to the trigger event, storing a second bit in a second register to indicate whether the host command via the first interface, the signal via the second interface, or occurrence of the trigger event caused the performing of internal backup operation, the second register being readable by the host via the first interface.
However, BAINS teaches a second interface comprising a communication bus for communication of data between the host and the group of volatile memory cells (BAINS [0037] teaches processor 340 represents processing resources of system 300 (i.e. host) and accesses memory 310 over bus 354 to perform read and write operations; see also FIG. 3).
NGUYEN in view of BAINS also teaches a state of the second interface being unknown to the memory controller
Since BAINS teaches determining that the DRAM can be accessed based on the self-refresh status indicator even when the state of the DRAM is unknown, and NGUYEN teaches triggering a runtime backup of data while not performing self-refresh, the combination of NGUYEN and BAINS teaches the trigger event comprising a state of the second interface being unknown to the memory controller.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of NGUYEN and BAINS before them, to include BAINS’ providing indication corresponding to a self-refresh state change in NGUYEN’s memory module performing backup operation from volatile memory to non-volatile memory in response to an indication. One would have been motivated to make such a combination to reduce latency by improving the exit time from self-refresh for the memory device and reducing delay for the memory controller to send commands as taught by BAINS ([0005] & [0016]).
NGUYEN in view of BAINS does not appear to explicitly teach a first interface comprising a communication bus for communication between a host and the memory controller; storing a first bit in a first register readable by the host via the first interface, the first bit to indicate that the memory system supports a function to perform the internal backup operation; and in response to the performing the internal backup operation in response to the trigger event, storing a second bit in a second register to indicate whether the host command via the first interface, the signal via the second interface, or occurrence of the trigger event caused the performing of internal backup operation, the second register being readable by the host via the first interface.
However, JAYAKUMAR teaches a first interface comprising a communication bus for communication between a host and the memory controller (JAYAKUMAR FIG. 1 depicts host 110 communicating with NVDIMM controller 130 via SMBus interface 122).
NGUYEN in view of BAINS and JAYAKUMAR also teaches storing a first bit in a first register readable by the host via the first interface, the first bit to indicate that the memory system supports a function to perform the internal backup operation (JAYAKUMAR [0043] and FIG. 3 teach NVDIMM_STATUS, which indicates whether SAVE is in progress, where [0026] & [0040] teach the system having RO or RW access to the registers through the SMBus interface, and [0070-0072] & FIG. 7 teach ENABLE_CATASTROPHIC_SAVE field in register map portion 700 has RW access to allow a requestor to indicate a command either to execute or disable the operation, where [0069] teaches the system having RO or RW access to the registers through the SMBus interface);
in response to the performing the internal backup operation in response to the trigger event, storing a second bit in a second register to indicate whether the host command via the first interface, the signal via the second interface, or occurrence of the trigger event caused the performing of internal backup operation, the second register being readable by the host via the first interface (JAYAKUMAR [0048] & FIG. 4 teach SAVE_STATUS, which indicates whether SAVE has been successfully completed, and FIG. 3 illustrates NVDIMM_STATUS bit 8 indicates that the Catastrophic SAVE (i.e. occurrence of the trigger event) was successful, where [0045] teaches the system having RO or RW access to the registers through the SMBus interface; see also [0072] and FIG. 7 CATASTROPHIC_SAVE_STATUS; see also NGUYEN [0015-0016], [0027-0030], [0037], and [0042] above for performing runtime backup in response to the trigger).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of NGUYEN, BAINS, and JAYAKUMAR before them, to include JAYAKUMAR’s techniques to communicate with a NVDIMM controller in NGUYEN and BAINS’ memory module performing backup operation from volatile memory to non-volatile memory in response to an indication. One would have been motivated to make such a combination in order to improve interoperability and simplify design requirements by preventing the use of numerous proprietary interfaces to communicate with applications, device drivers, or BIOS, which is an impediment to interoperability and may be problematic to designers of applications, device drivers, or BIOS that are designed to support NVDIMMs as taught by JAYAKUMAR ([0025]).
Regarding claim 10, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 19, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. NGUYEN also teaches A non-transitory computer-readable storage medium comprising instructions (see NGUYEN [0034] & [0046]).
Regarding claim 3, NGUYEN in view of BAINS and JAYAKUMAR teaches the elements of claim 1 as outlined above. NGUYEN in view of BAINS and JAYAKUMAR also teaches:
wherein the operations further comprise: receiving commands from the host via the first interface
The same motivation that was utilized for combining NGUYEN, BAINS, and JAYAKUMAR as set forth in claim 1 is equally applicable to claim 3. 
Regarding claim 4, NGUYEN in view of BAINS and JAYAKUMAR teaches the elements of claim 3 as outlined above. NGUYEN in view of BAINS and JAYAKUMAR also teaches:
wherein the operations further comprise: receiving host power from the host (NGUYEN [0012] teaches power loss of the system, which includes the host and the memory controller, causing the system to transition from a runtime state to a lower power state),
wherein the trigger event further comprising expiration of a timer while the host power is being received (NGUYEN [0013] teaches data backup being triggered in response to a transition from the runtime state to a lower power state, and [0015], [0037], and [0042] teach alternatively, data backup is triggered in response to a detection that a specified time interval has passed since the last backup of data in the memory module (i.e. while the host power is valid)).
Regarding claim 7, NGUYEN in view of BAINS and JAYAKUMAR teaches the elements of claim 1 as outlined above. NGUYEN in view of BAINS and JAYAKUMAR also teaches:
wherein the operations further comprise: determining, after a period of time, if the memory system is in self-refresh mode a first number of times before failing the internal backup operation (see BAINS [0018], [0042-0043], and FIG. 5 as taught above in reference to claim 1, where if the 
wherein the period of time comprises a predetermined or selectable period of time (see BAINS [0018], [0042-0043], and FIG. 5 as taught above in reference to claim 1).
The same motivation that was utilized for combining NGUYEN, BAINS, and JAYAKUMAR as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 8, NGUYEN in view of BAINS and JAYAKUMAR teaches the elements of claim 7 as outlined above. NGUYEN in view of BAINS and JAYAKUMAR also teaches:
wherein failing the internal backup operation comprises: storing, in a third register, an indication that the memory system has failed the internal backup operation as not in self-refresh mode (see JAYAKUMAR [0135] & FIG. 8 SRSAVE_STATUS field 0x0001, which indicates ERROR - SR SAVE enable failure, where BAINS [0016-0017] teach determining whether the memory device is in self-refresh),
the third register being readable by the host via the first interface (see JAYAKUMAR [0026] as taught above in reference to claim 1, where 
The same motivation that was utilized for combining NGUYEN, BAINS, and JAYAKUMAR as set forth in claim 1 is equally applicable to claim 8.
Regarding claim 9, NGUYEN in view of BAINS and JAYAKUMAR teaches the elements of claim 7 as outlined above. NGUYEN in view of BAINS and JAYAKUMAR also teaches:
wherein the operations further comprise: determining if the memory system is not in self-refresh mode by determining if the group of volatile memory cells is not in self-refresh mode (see BAINS [0016-0017] for determining whether the memory device is in self-refresh, where [0039] teaches initiating the self-refresh mode in the DRAM (i.e. volatile group of memory cells)).
The same motivation that was utilized for combining NGUYEN, BAINS, and JAYAKUMAR as set forth in claim 1 is equally applicable to claim 9.
Regarding claim 12, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 21, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 22, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.
Regarding claim 23, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 24, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JENNE (Pub. No.: US 2018/0246643 A1) – “System And Method To Perform Runtime Saves On Dual Data Rate NVDIMMs” relates to performing save data operation via the I2C interface.
RAJAN (Pub. No.: US 2014/0192583 A1) – “CONFIGURABLE MEMORY CIRCUIT SYSTEM AND METHOD” relates to providing an alternative datapath or read mechanism to allow to recover data despite a failure using the SMBus or I2C bus connected to DRAM.
SMITH (Pub. No.: US 2008/0010435 A1) – “MEMORY SYSTEMS AND MEMORY MODULES” relates to providing an alternative datapath or read mechanism to allow to recover data despite a failure using the SMBus or I2C bus connected to DRAM.
HAN (Pub. No.: US 2017/0249991 A1) – “SUPPORTING MULTIPLE MEMORY TYPES IN A MEMORY SLOT” relates to using the I2C interface to communicate with the DIMM.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138